PER CURIAM.
Defendant-appellant was informed against, tried non-jury, found guilty of unlawful possession of a narcotic drug [Fla. Stat. § 398.03, F.S.A.] and thereafter sentenced to one year in the county jail to serve nine months thereof and then be placed on probation for a term of two years.
On appeal, defendant-appellant contends that the trial court erred in denying his motion to quash the search warrant and all evidence obtained thereby on the grounds that the affidavit therefor failed to show probable cause for its issuance.
After careful scrutiny of the record on appeal, we find that the affiant had reasonable grounds to believe that there was a commission of the offense charged and thus there existed the requisite probable cause for issuance of the search warrant in the case sub judice. See Dunnavant v. State, Fla. 1950, 46 So.2d871.
Accordingly, the judgment herein appealed is affirmed.